


Exhibit 10.21

 

GRAPHIC [g18512lei001.jpg]

 

December 9, 2014

 

Michelle Dipp, M.D.

c/o OvaScience, Inc.

215 First Street, Suite 240

Cambridge, Massachusetts 02142

 

Dear Michelle:

 

It is my pleasure to confirm the terms of your continued employment with
OvaScience, Inc.  (the “Company”).  On behalf of the Company, I set forth below
the terms of your employment, which have been approved by our Board of
Directors:

 

1.                                      Employment.  You will be employed to
serve as the Company’s Chief Executive Officer.  You shall report to the
Company’s Board of Directors (the “Board”) and shall perform the duties of your
position, with responsibility for all aspects of the Company’s business and
operations, and such other duties as reasonably may be assigned to you by the
Board.  You agree to devote your full business time and your reasonable
commercial efforts, business judgment, skill and knowledge to the advancement of
the business and interests of the Company and to the discharge of your duties
and responsibilities for the Company.  You agree to abide by the rules,
regulations, instructions, personnel practices and policies of the Company and
any changes therein that may be adopted from time to time by the Company.

 

2.                                      Cash Compensation and Benefits.  You
will not be entitled, in connection with your services as the Company’s Chief
Executive Officer, to receive any cash compensation or to participate in any
employee benefit plans from time to time in effect for employees of the Company,
except in each case as otherwise determined by the Board.

 

3.                                      Equity Awards.  Pursuant to Section 3 of
your employment letter agreement with the Company dated December 5, 2012 (the
“Previous Letter Agreement”), you received an option to purchase 339,313 shares
of the Company’s common stock (the “2012 Options”), a restricted stock unit
award representing the right to receive 128,205 shares of the Company’s common
stock (the “2012 Time-Based RSUs”) and a restricted stock unit award
representing the right to receive 64,103 shares of the Company’s common stock
(the “2012 Performance-Based RSUs”).  Additionally, on June 13, 2014 , you were
granted stock options to purchase up to 500,000 shares of the Company’s common
stock (the “June 2014 Options,” and together with the 2012 Options, the 2012
Time-Based RSUs and the 2012 Performance-Based RSUs, the “Existing RSUs and
Options”).

 

--------------------------------------------------------------------------------


 

In addition to the Existing RSUs and Options, the Company will grant to you,
effective upon execution of this letter by you and the Company, the following
equity awards (the “New Equity Awards”):

 

(a)                                 An option to purchase 200,000 shares of the
Company’s common stock that will vest pursuant to the Company’s standard
employee vesting schedule, as set forth in the form of Stock Option Agreement
attached hereto as Exhibit A, with an exercise price per share equal to the fair
market value of the Company’s common stock as of the date of grant (the
“December 2014 Options,” and together with the 2012 Options and the June 2014
Options, the “Options”).  The Options shall continue to vest for so long as you
remain the full-time Chief Executive Officer of the Company.  In the event the
Company terminates your employment as Chief Executive Officer for any reason
other than Cause (as defined below), or in the event you resign your position as
Chief Executive Officer for Good Reason (as defined below), the unvested portion
of the Options that would have otherwise vested during the six (6) month period
following your termination shall vest upon such termination, and at your
election the vested portion of the Options may be exercised at any time during
such six (6) month period.  If the Company terminates your employment at any
time for Cause, or if you resign your position as Chief Executive Officer at any
time without Good Reason, no portion of the Options shall vest following the
date of such termination or resignation.

 

(b)                                 A restricted stock unit award representing
the right to receive 30,902 shares of the Company’s common stock upon
satisfaction of applicable time-based vesting conditions, as set forth in the
form of Restricted Stock Unit Agreement attached hereto as Exhibit B (the “2014
Time-Based RSUs”).

 

(c)                                  A restricted stock unit award representing
the right to receive a target number of 15,451 shares of the Company’s common
stock upon satisfaction of applicable vesting conditions, including performance
criteria to be determined by the Board (or a committee thereof), which target
number of shares may be increased to a maximum of 23,176 shares upon exceeding
the performance criteria, as set forth in the form of Restricted Stock Unit
Agreement attached hereto as Exhibit C (the “2014 Performance-Based RSUs”).

 

All restricted stock units granted pursuant to this Section 3, as well as the
2012 Time-Based RSUs and 2012 Performance-Based RSUs, shall continue to vest for
so long as you serve as the full-time Chief Executive Officer of the Company. 
In the case of the 2014 Time-Based RSUs and the 2012 Time-Based RSUs
(collectively, the “Time-Based RSUs”), in the event the Company terminates your
employment as Chief Executive Officer for any reason other than Cause (as
defined below), or in the event you resign your position as Chief Executive
Officer for Good Reason (as defined below), the unvested portion of such
Time-Based RSUs that would have otherwise vested during the six (6) month period
following your termination shall vest upon such termination.  If the Company
terminates your employment at any time for Cause, or if you resign your position
as Chief Executive Officer at any time without Good Reason, no restricted stock
units shall vest following the date of such termination or resignation.

 

2

--------------------------------------------------------------------------------


 

Upon a Change of Control, as defined below, all unvested Time-Based RSUs and any
unvested portion of the Options shall immediately vest.

 

Notwithstanding anything to the contrary contained herein, the Company’s
vesting-acceleration obligations contained herein will be conditioned upon your
execution and non-revocation of a reasonable release of claims (said release not
to include new or other contractual obligations of any kind and not to
extinguish any rights to indemnification or insurance coverage you might
possess) within 60 days following the date of termination, which provides for a
release of any and all claims that you have or might have against the Company.

 

You and the Company agree that if any payment (other than the Gross-Up Payment
provided for in this Section) or distribution by the Company to you or for your
benefit, whether paid or payable or distributed or distributable pursuant to the
terms of this Agreement, the terms of the Existing RSUs and Options, the terms
of the New Equity Awards or otherwise pursuant to the terms of or by reason of
any other agreement, policy, plan, program or arrangement (the “Payment”) would
be subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code (the “Code”) by reason of being considered “contingent on a change in
ownership or control” of the Company, within the meaning of Section 280G of the
Code, or any similar tax imposed by state or local law, or any interest or
penalties with respect to such tax (such tax or taxes, together with any such
interest and penalties, being hereafter collectively referred to as the “Excise
Tax”), then you shall be entitled to receive from the Company an additional lump
sum cash payment (the “Gross-Up Payment”) in an amount such that, after payment
by you of all taxes related to the Payment, including any income taxes and the
Excise Tax imposed upon the Gross-Up Payment, you retain a net amount of the
Payment equal to the amount you would have received if the Excise Tax had not
been imposed upon the Payment.  Any such Gross-Up Payment shall be made to you
within sixty (60) days following the date of the event triggering the Excise
Tax, or if the amount of the Gross-Up Payment is not determinable at such time
or the Excise Tax is later imposed, within 5 (five) days prior to the time that
the Excise Tax is due.  In no event will the Company make the Gross-Up Payment
due to you later than the end of the tax year following the tax year in which
you pay the Excise Tax to the applicable government taxing authority.  The terms
of this paragraph shall replace the terms of any excise tax gross-up provision
applying to the Existing RSUs and Options.

 

4.                                      Vacation.  Up to four (4) weeks of
vacation may be taken at such times and intervals as are consistent with the
business needs of the Company, and otherwise shall be subject to the policies of
the Company, as in effect from time to time.

 

5.                                      Non-Competition, Non-Solicitation,
Non-Disclosure and Inventions Assignment.  It is understood and agreed that the
agreements previously entered into between you and the Company, including the
Non-Competition and Non-Solicitation Agreement and the Invention and
Non-Disclosure Agreement, will remain in full force and effect.

 

6.                                      Other Obligations.  You represent and
warrant that your signing of this letter and the performance of your obligations
hereunder will not breach or be in conflict with any other agreement to which
you are a party or are bound, and that you are not now subject to any covenants
against competition or similar covenants or any court order that could affect
the performance of your obligations hereunder.

 

3

--------------------------------------------------------------------------------


 

7.                                      At-Will Employment.  This letter shall
not be construed as an agreement, either express or implied, to employ you for
any stated term.  Subject to the terms of Section 3 hereof, both the Company and
you remain free to end the employment relationship for any reason, at any time,
with or without cause or notice.  Although your job duties, title, compensation
and benefits, as well as the Company’s personnel policies and procedures, may
change from time to time, the “at-will” nature of your employment may only be
changed by a written agreement signed by you and an authorized representative of
the Company that expressly states the intention to modify the at-will nature of
your employment.

 

8.                                      Definitions.  For purposes of this
Agreement, the terms below shall have the following assigned meanings:

 

(a)                                 “Affiliates” means all persons and entities
directly or indirectly controlling, controlled by or under common control with
the Company, where control may be by management authority, equity interest or
otherwise.

 

(b)                                 “Cause.” The following shall constitute
“Cause” for termination of employment:

 

(i)                                     Your willful failure to perform, or
gross negligence in the performance of, your material duties and
responsibilities to the Company and its Affiliates, which failure or negligence
is not remedied within thirty (30) days of written notice thereof;

 

(ii)                                  Your material breach of any material
provision of this Agreement or any other agreement with the Company or any of
its Affiliates, which breach is not remedied within thirty (30) days of written
notice thereof;

 

(iii)                               Fraud, embezzlement or other dishonesty with
respect to the Company or any of its Affiliates, taken as a whole, which, in the
case of such other dishonesty, causes or could reasonably be expected to cause
material harm to the Company or any of its Affiliates, taken as a whole; or

 

(iv)                              Your conviction of a felony.

 

(c)                                  “Change of Control” shall mean (i) the
acquisition of beneficial ownership (as defined in Rule 13-3 under the Exchange
Act) directly or indirectly by any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act), of securities of the Company representing
a majority or more of the combined voting power of the Company’s then
outstanding securities, other than in an acquisition of securities for
investment purposes pursuant to a bona fide financing of the Company; (ii) a
merger or consolidation of the Company with any other corporation in which the
holders of the voting securities of the Company prior to the merger or
consolidation do not own more than 50% of the total voting securities of the
surviving corporation; or (iii) the sale or disposition by the Company of all or
substantially all of the Company’s assets other than a sale or disposition of
assets to an Affiliate of the Company or a holder of securities of the Company;
notwithstanding the foregoing, no transaction or series of transactions

 

4

--------------------------------------------------------------------------------


 

shall constitute a Change of Control unless such transaction or series of
transactions constitutes a “change in control event” within the meaning of
Treasury Regulation Section 1.409A-3(i)(5)(i).

 

(d)                                 “Good Reason” shall mean, without your
consent, the occurrence of any one or more of the following events, provided
(x) you have furnished written notice to the Company of the condition giving
rise to the claimed Good Reason no later than thirty (30) days following the
occurrence of such condition, (y) the Company has failed to remedy the condition
within thirty (30) days thereafter and (z) your employment with the Company
terminates within six months following the delivery of such notice:

 

(i)                                     a material diminution in the nature or
scope of your responsibilities, duties or authority, provided that in the
absence of a Change of Control neither (x) the Company’s failure to continue
your appointment or election as a director or officer of any of its Affiliates,
nor (y) any diminution in the nature or scope of your responsibilities, duties
or authority that is reasonably related to a diminution of the business of the
Company or any of its Affiliates shall constitute “Good Reason”;

 

(ii)                                  a failure of the Company to provide you
equity awards in accordance with Section 3 hereof after thirty (30) days’ notice
during which the Company does not cure such failure; or

 

(iii)                               relocation of your office more than fifty
(50) miles from the location of the Company’s principal offices as of the date
hereof.

 

9.                                      Miscellaneous.  This letter amends and
supersedes the Previous Letter Agreement and, together with the Employee
Non-Solicitation, Non-Competition, Confidential Information and Inventions
Assignment Agreement, sets forth the entire agreement between you and the
Company and replaces all prior communications, agreements and understandings,
written or oral, with respect to the terms and conditions of your employment. 
If any portion or provision of this letter shall to any extent be declared
illegal or unenforceable by a court of competent jurisdiction, then the
remainder of this letter, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this letter shall be valid and enforceable to the fullest extent permitted by
law.  This letter shall be governed and construed in accordance with the laws of
the Commonwealth of Massachusetts, without regard to the conflict-of-laws
principles thereof.  All disputes arising out of or related to this Agreement
shall be resolved in the state or federal courts of the Commonwealth of
Massachusetts, to whose exclusive personal jurisdiction the parties hereby
consent.  You and the Company hereby irrevocably waive, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this letter or the transactions
contemplated hereby.

 

5

--------------------------------------------------------------------------------


 

If this letter correctly sets forth the terms under which you will be employed
by the Company, please sign the enclosed duplicate of this letter in the space
provided below and return it to me.

 

 

Sincerely,

 

 

 

 

 

By:

/s/ Thomas Malley

 

 

Thomas Malley

 

 

Chair, Compensation Committee

 

The foregoing correctly sets forth the terms of my at-will employment with
OvaScience, Inc.  I am not relying on any representations other than those set
forth above.

 

 

/s/ Michelle Dipp, M.D.

 

12/9/2014

Michelle Dipp, M.D.

 

Date

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Stock Option Agreement

 

(See attached)

 

A - 1

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Restricted Stock Unit Agreement

 

(See attached)

 

B - 1

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Restricted Stock Unit Agreement

 

(See attached)

 

C - 1

--------------------------------------------------------------------------------
